ALLOWABILITY NOTICE 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “receiving, by the first device and from the second device, an instruction, the instruction being: based on the voice query processing request from the first device and at least one voice query processing request transmitted by a portion of a remainder of the plurality of first devices, and based on a frequency with which a common voice query is identified amongst the voice query processing request from the first device and the at least one voice query processing request transmitted by the portion of the remainder of the plurality of first devices during a specified time interval, the common voice query identified based on at least one match between an electronic fingerprint corresponding to the voice query processing request from the first device and electronic fingerprints corresponding to the at least one voice query processing request transmitted by the portion of the remainder of the plurality of first devices; and suppressing, by the first device, performance of operations indicated by the common voice query when the received instruction indicates the first device transmitted, as the voice query, the common voice query.
Regarding claim 32, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “processing circuitry configured to transmit, to a second device of one or more computers, a voice query processing request referencing a voice query, receive, from the second device, an instruction, the instruction being based on the voice query processing request and at least one voice query processing request transmitted by a portion of a remainder of a plurality of first devices, wherein the first device is one of the plurality of first devices, and based on a frequency with which a common voice query is identified amongst the voice query 
The dependent claims further limit the independent claims and are likewise allowed.
The closest prior art of:
Bordawekar et al (U.S. PG Publication:  2017/0078324) is closest to the claimed invention in that it recites a system and associated method for suppressing a distributed denial of service attack (Paragraph 0006) by assessing a given volume of search queries for a given time frame meeting a volume criteria as likely being suspicious (Paragraphs 0036, 0038, and 0064).  In response to the detection of the volume criteria being met, the search query requests are analyzed with respect to an electronic fingerprint taking the form of semantics and syntax (Paragraphs 0033, 0054, and 0064), and dropping/suppressing a detected common query having the semantic/syntactic similarly match (Abstract; Paragraphs 0037 and 0054).  Bordawekar, however, does not teach processing and suppressing voice query processing requests that reference a respective voice query and so does not generate an acoustic fingerprint for the respective voice query referenced by the voice query processing request and identify a group of voice query processing requests that each reference a common voice query by determining matches among the acoustic fingerprints generated for each voice query 
Pellom et al (U.S. PG Publication:  2016/0021105) resolves some of the deficiencies in Bordawekar in that Pellom involves the concept of blocking queries in a voice format (Abstract and Paragraphs 0034 and 0038).  While Pellom does generally recite the suppression of queries based upon voice-based authentication for particular users, Pellom does not relate to generate an acoustic fingerprint for the respective voice query referenced by the voice query processing request; and identifying a group of voice query processing requests that each reference a common voice query by determining matches among the acoustic fingerprints generated for each voice query processing request in at least the subset of the plurality of voice query processing requests where the identified common query is suppressed.  Thus, the particular combination of using acoustic fingerprints for voice query matching within a group to identify a common query for suppression in preventing DDoS attacks is not provided by the prior art of record.  An additional reference, Halperin (U.S. PG Publication:  2004/0111632) discloses group correlation for voice in detecting a DDoS attack, but does not rely upon voice print comparisons/correlations within a group to discover a common voice query (Paragraph 0083).  Instead Halperin looks for automated dialing in a detection operation.  Accordingly, independent claims 21 and 33 are allowable over the prior art of record.
The remaining dependent claims further limit respective independent claims containing allowable subject matter, and thus, are allowable over the prior art of record by virtue of their dependency.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/MATTHEW H BAKER/Primary Examiner, Art Unit 2655